Citation Nr: 1047559	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches.

2.  Entitlement to a compensable rating for sinusitis with 
allergic rhinitis.

3.  Entitlement to a compensable rating for an abdominal scar.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975.

This matter is on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's headaches 
have been characterized by pain that was not incapacitating; 
characteristic prostrating attacks averaging 1 in 2 months over 
the last several months have not been shown.

2. Throughout the entire period of the claim, the Veteran's 
chronic sinusitis has been manifested by approximately 3 non-
incapacitating episodes that are primarily characterized by 
headaches and sinus pain; incapacitating episodes requiring 
prolonged antibiotic treatment, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting, or allergic or vasomotor 
rhinitis with polyps have not been shown.

3. The Veteran abdominal scar measures approximately 12 cm long 
and 1 cm wide, and is stable and non-painful; a scar to other 
than on the head, face, or neck that is deep or that causes 
limited motion in an area or areas exceeding 39 sq. cm, or that 
does not cause limited motion with an area exceeding 929 sq. cm, 
or one that is unstable or painful upon examination has not been 
shown.  

4. Hypertension was not manifest during service or for many years 
thereafter, and is unrelated to service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraines have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Sup. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.124a, Diagnostic Code (DC) 8100 (2010).

2.  The criteria for a disability rating of 10 percent, but no 
higher, for chronic sinusitis with allergic rhinitis have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.97, DC 6513 
(2010).

3.  The criteria for a compensable rating for an abdominal scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.118, DCs 7801, 7802, 7803, 7804 (2008) (pre-
amended).

4.  Hypertension was not incurred in or aggravated by service, 
nor was it manifest within one year of active duty service.  38 
U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or effective 
date to be assigned are moot.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Next, specific VA medical examinations pertinent to the issues on 
appeal were obtained in April 2006, as well as October and 
November 2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
the Veteran has not asserted that his service-connected 
disabilities have increased in severity.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches

As noted above, the Veteran currently has a 0 percent rating for 
migraines under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant 
a compensable rating, the evidence must show characteristic 
prostrating attacks averaging one in 2 months over the last 
several months (10 percent).

The rating criteria do not define "prostrating."  See, e.g., 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court 
quotes Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, "prostration" is defined as "utter physical exhaustion 
or helplessness." A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in 
which "prostration" is defined as "extreme exhaustion or 
powerlessness."

In this case, a compensable rating is not warranted for migraine 
headaches.  Specifically, while the Veteran has complained of 
frequent headaches, but prostrating attacks have not resulted 
from these headaches.  Specifically, at his VA examination in 
April 2006, the Veteran stated that when he gets headaches, and 
he is sometimes awakened by them, but he did not have an aura.  
The examiner observed headaches at least three times per week, 
but he continued to go to work, and was not incapacitated by 
them.  

At a second VA examination in November 2008, the Veteran stated 
that he experienced headaches "constantly."  However, these 
attacks were again not seen as prostrating.  In fact, he stated 
that he continued operating a charter bus, even while 
experiencing headaches.  He also denied experiencing photophobia.  
Finally, although he at times complained of sinus-related 
headaches in various outpatient treatment notes, he has not 
indicated symptoms related to migraines or prostrating attacks of 
any sort.  

Therefore, given the absence of prostrating attacks averaging one 
in 2 months over the last several months, a compensable rating 
for migraines is not warranted.  

Sinusitis and Rhinitis

Next, the Veteran has also been rated at 0 percent for sinusitis 
with allergic rhinitis.  A compensable disability rating for 
chronic sinusitis and rhinitis will be warranted when the 
objective medical evidence shows:
*	one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment (10 percent under DC 6513); 
*	three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting (10 percent under DC 6513); or  
*	allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side (10 percent 
under DC 6522).

An "incapacitating episode" is defined as a period of sinusitis 
that required bedrest and treatment by a physician.  38 C.F.R. § 
4.97, DC 6513 (2010).

As an initial matter, the Board determines that a 10 percent 
rating for sinusitis is warranted based on the number of non-
incapacitating episodes he experiences per year.  Specifically, 
at his VA examination in October 2008, the Veteran stated that he 
experiences 2 to 3 sinus infections per year.  Moreover, he 
stated at his VA examination in April 2006 he experiences 
headaches approximately three times per week and, at his VA 
examination in October 2008, his sinusitis was characterized as 
"recurrent." 

While the Veteran denied a purulent discharge or crusting at his 
VA examination in October 2008, the Board does not find the 
absence of such symptomatology dispositive, in view of the number 
of headaches and consistent rhinitis he otherwise experiences.  
Additionally, he approximated the number of episodes he 
experiences to be approximately 2 to 3 per year.  While this 
approximation implies that sometimes he experiences less than 3 
to 6 non-incapacitating episodes per year, as is required by the 
regulation, the Veteran is entitled to the benefit of the doubt 
in such cases.  Accordingly, a 10 percent rating is warranted for 
sinusitis under 38 C.F.R. § 4.97, DC 6513.  

Next, the Board will consider whether a rating in excess of 10 
percent is warranted for sinusitis with allergic rhinitis.  In 
order to warrant a rating in excess of 10 percent, the evidence 
must show:
*	three or  more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment (30 percent under DC 6513);  
*	more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting (30 percent under DC 6512); or  
*	allergic or vasomotor rhinitis with polyps (30 percent 
under DC 6522).

However, a rating in excess of 10 percent for sinusitis or 
rhinitis is not warranted.  First, incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment have not been 
indicated.  An otolaryngological evaluation in September 2008 
diagnosed sinusitis, and antibiotics were prescribed for a two-
week period.  However, the evidence does not indicate that he was 
experiencing incapacitating episodes due to sinusitis during that 
time, or any other time during the appeal.  In fact, as was 
mentioned previously, the Veteran has stated that he continued to 
work despite experiencing sinus headaches.  In any event, even 
though the Veteran has been prescribed antibiotic treatment for 
this disorder, the evidence does not indicate prolonged 
treatments lasting four to six weeks.  Therefore, an increased 
rating is not warranted on this basis.

Next, while the Veteran experiences a number of headaches of 
somewhat regular consistency, the evidence does not indicate six 
or more non-incapacitating episodes of sinusitis.  Specifically, 
at his VA examination in April 2004, it was unclear precisely how 
many of the headaches he experiences were due to sinusitis or 
from tension.  Moreover, at his VA examination in October 2008, 
the Veteran himself stated that he experienced sinus infections 
only 2 to 3 times per year.  Therefore, an increased rating is 
not warranted on this basis.  

Finally, regarding the Veteran's rhinitis related symptoms 
include a fairly recurrent nasal discharge.  However, the 
evidence does not indicate the presence of polyps due to his 
rhinitis.  Specifically, at an otolaryngological evaluation in 
October 2008, the Veteran exhibited chronic throat clearing and 
an anterior rhinoscopy indicated white mucus with erythematous 
turbinates.  However, no polyps or masses were evident.  
Similarly, at a VA examination that same month, a physical 
examination of the nasal passages indicated hypertrophy of the 
turbinates, but no nasal polyps.  Therefore, an increased rating 
is not warranted on this basis.   

Overall, the evidence indicates non-incapacitating episodes of 
sinusitis approximately 3 times per year, but incapacitating 
episodes of sinusitis, non-incapacitating episodes occurring more 
than 6 times per year or rhinitis with polyps has not been shown.  
Therefore, a 10 percent rating, but no more, is warranted for his 
service-connected sinusitis and rhinitis.  

Scars

Finally, the Veteran is rated at zero percent for an abdominal 
scar resulting from a stab wound while on active duty.  During 
the pendency of this appeal, the rating criteria for evaluating 
scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended 
(effective October 23, 2008).  Generally, in a claim for an 
increased rating where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991)); see also 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

However, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
revised criteria are not for application in this case.

The Veteran is currently rated at 0 percent for each the scar on 
his abdomen.  In order to warrant a compensable rating the 
evidence must show:
*	scars, other than on the head, face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 
6 sq. in. (39 sq. cm.) (10 percent disabling under DC 
7801); 
*	scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an 
area or areas exceeding 144 square inches (929 sq. cm). (10 
percent disabling under DC 7802);
*	scars, superficial and unstable (i.e. frequent loss of the 
skin covering the scar) (10 percent disabling under DC 
7803); or
*	scars, superficial, that are painful upon examination.  (10 
percent disabling under DC 7804).

In this case, a compensable rating for the Veteran's scar is not 
warranted.  First, scar is not of sufficient size to warrant 
compensable rating under DCs 7801 or 7802.  Specifically, at his 
November 2008 VA examination, the examiner observed the Veteran's 
abdominal scar as one which was 12 cm long and 1 cm wide, or 12 
sq. cm.  Therefore, regardless of whether the scar causes limited 
motion or not, the scar is not of sufficient size to warrant an 
increased rating on this basis.  

Next, the evidence also does not indicate that the scar is 
unstable or that it is painful upon examination.  Specifically, 
at his VA examination in April 2006, the Veteran reported that 
the scar healed well.  While he complained that the scar itches 
occasionally, he has no sequelae after that time.  

Similarly, when he was again examined by a VA examiner in 
November 2008, the Veteran again complained that has itching 
along the scar, but the examiner noted no prior medical treatment 
for scar-related complaints.  The Board's review of the claims 
file also reveals no such medical treatment.  Examination of the 
scar itself indicated no adherence to underlying tissue and no 
loss of subcutaneous tissue.  Moreover, no breakdown or 
irritation of the scar was noted.  Therefore, given the 
relatively small size of the scar, and given the fact the scar 
has not been shown to be either unstable or painful upon 
examination, a compensable rating is not warranted for this 
disability.  

With regard to all claims, the Board has also considered the 
Veteran's statements that his disabilities are worse than the 
ratings he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disabilities to the 
nose and sinuses, or for disabilities relating to scars or 
headaches, to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's disabilities has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, as noted above, the Veteran has stated that his 
headaches and other disabilities have not prevented him from 
working, nor has he alleged that he has missed significant 
periods of work or has been hospitalized for these disorders.  
Moreover, the Board concludes that rating criteria reasonably 
describes his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeals are denied.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 
	
In addition to the above regulations, cardiovascular disease, 
including hypertension, may be presumed to have been incurred 
during active military service if it is manifest to a degree of 
10 percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  As is relevant here, 38 C.F.R. § 4.104, DC 7101, Note 
(1) defines hypertension as diastolic blood pressure 
predominantly 90 mm Hg or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm Hg or greater with diastolic blood pressure 
of less than 90 mm Hg.
	
	The Veteran's service treatment records reflect that hypertension 
was not observed while on active duty.  Specifically, at his 
induction physical in September 1969, his blood pressure was 
120/80 mm Hg.  In March 1974, his blood pressure was 110/70 mm Hg 
and, at his separation physical examination in April 1975, blood 
pressure was 128/80 mm Hg.  Moreover, on none of these occasions 
was he diagnosed by a physician with hypertension.  Therefore, 
hypertension was not noted during active duty or at the time he 
was discharged.    
	
	Next, at a VA examination in September 1975, the Veteran's blood 
pressure measured 130/88 mm Hg.  However, the systolic and 
diastolic levels indicated at this VA examination do not 
represent hypertension to a compensable level.  Therefore, 
hypertension for VA purposes has not been shown within one year 
following active duty service.  
	
	Next, post-service evidence does not reflect hypertension for 
many years after service discharge.  Specifically, the first 
indication in the record is in January 1994, when the Veteran 
underwent a series of medical evaluations, which included a 
diagnosis of hypertension.  However, the Board emphasizes the 
multi-year gap between discharge from active duty service in 1975 
and these medical evaluations in 1994 (approximately a 19 year 
gap).    
	
In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, it is true that the Veteran is competent in some 
cases to self-diagnose some disorders despite his status as a lay 
person.  However, he is not competent diagnose a disorder such 
hypertension, as it is not a disorder that may be diagnosed by 
its unique and readily identifiable features, and thus requires a 
determination that is "medical in nature."  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
	
	However, the Board determines that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  In making this 
determination, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	Here, when the Veteran submitted claims for service connection in 
1975, 1979 and 1983 for unrelated disorders, he did not claim or 
complain of symptomatology that was related to hypertension, nor 
was it noted on the associated medical records.  Moreover, as 
noted above, it was not until many years after active duty 
service that hypertension was shown.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against the lack of indications of 
hypertension for many years thereafter, and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been established, 
either through the competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hypertension to active duty, despite any contentions to the 
contrary.  Specifically, the competent evidence does not indicate 
that the existence of hypertension prior to January 1994.  
	
The Board has also considered the Veteran's own statements 
asserting a nexus between his currently-diagnosed disorder and 
active duty service.  While the Board reiterates that the Veteran 
is competent to report symptoms as they come to him through his 
senses, hypertension is not the type of disorder that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.




ORDER
 
A compensable rating for migraine headaches is denied.

A 10 percent rating, but no more, for sinusitis with allergic 
rhinitis is granted subject to the laws and regulations governing 
the payment of VA compensation.

A compensable rating for an abdominal scar is granted.

Service connection for hypertension is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


